DETAILED ACTION
This office action is in response to the After Final amendment received on November 3, 2021. Claims 1, 5-14, and 18-25 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed November 3, 2021, with respect to amended claims 1 and 14 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-14, and 18-25 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a pneumatic ratchet wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor , together in combination with the rest of the limitations of the independent claims.
     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723